                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             NORTHERN DIVISION

                                     NO. 2:11-CR-00003-FL-1



   UNITED STATES OF AMERICA

       v.                                                        ORDER TO SEAL

   DEVELLE TASHAWN BUNCH




       On motion of the Defendant, Develle Tashawn Bunch, and for good cause shown, it is hereby

ORDERED that DE 51 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 5th day of June, 2019.




                                      _____________________________________________
                                      LOUISE WOOD FLANAGAN
                                      United States District Judge
